Citation Nr: 1818975	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  12-30 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a skin disability, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1964 to November 1972, including service in the Republic of Vietnam from July 1971 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, reopened and denied the Veteran's claims of service connection for a back condition, a neck condition, and a skin condition.

This matter was previously before the Board in January 2015, at which time the Board reopened and remanded the service connection claims.

The issues of entitlement to service connection for low back and neck disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran currently has a skin disorder of the lower extremities and the evidence indicates that it was at least as likely as not incurred in service.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder of the lower extremities have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for a skin condition affecting his bilateral lower extremities, which he asserts began in service around 1971 while serving in the Republic of Vietnam.  Following review of the record, the Board finds that service connection for a skin disability is warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. Regulations also provide that service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Taking the foregoing elements in order, the evidence of record confirms that the Veteran has a current skin disability, as VA examiners in March 2010, August 2012, and May 2016 diagnosed dermatitis.  Additionally, in-service incurrence has also been established based on the Veteran's competent and credible report of experiencing a rash in service, which is capable of lay observable.  Layno v. Brown, 6 Vet. App. 465 (1994).  

As the first and second elements of service connection have been met, the remaining question is whether the Veteran's current dermatitis is related to his in-service rash.  The Board finds that it is.

The medical opinions addressing the etiology of the Veteran's current skin disability are mixed.  In that regard, in January 2009, a private examiner opined that the Veteran's current rash is related to service.  Then, in March 2010, a VA examiner opined that the Veteran's skin disability was not caused by or a result of his service because there was no documentation in the STRs of a chronic rash.  In August 2012, a different VA examiner found that an opinion could not be rendered, and in May 2016, a third VA examiner provided another negative opinion, stating that there was no documentation that the Veteran developed a rash in or within a year of separation from service, and because the skin condition did not meet the criteria for presumptive service connection.

In this case, the Board finds the VA opinions to be not probative because they fail to account for the Veteran's competent observation of a rash in and since service.  Indeed, the Board notes that such a report is particularly probative as the Veteran reported in March 2004, two years before he claimed service connection for such condition, that he had had an intermittent rash on both legs since the 1970s, claimed by him to be the result of Agent Orange exposure, which itched and had worsened in severity in the past 10 years.  He was further observed at that time to have a healing rash on his left and right lower extremities, described as dry, mildly red, scabbed and hypo-pigmented areas.  Later in March 2004, he was assessed with dermatosis of the lower extremities.  Interestingly, while the May 2016 VA examiner acknowledged the Veteran's March 2004 report of a skin condition, noting that there "was no mention of a rash condition" until that time, the examiner did not discuss the Veteran's then report of having the rash intermittently since the 1970s.

The Board recognizes that the STRs are silent for evidence of a rash, and that the Veteran did not report any skin problems on his October 1972 separation examination.  However, STRs show that prior to his discharge, the Veteran was experiencing decompensation due to psychiatric problems, which resulted in two periods of AWOL and discharge from service.  The Board finds it entirely plausible that the Veteran did not seek treatment for a rash, a seemingly minor condition, while experiencing such severe emotional problems.  It is also clear from a review of the Veteran's October 1972 Report of Medical History that he responded haphazardly, as he checked several boxes in the "NO" column with no corresponding medical condition listed but rather a blank box, and he also checked "NO" for conditions elsewhere clearly documented in the STRs.  In any event, given the VA examiners' failure to consider the Veteran's competent lay statements of a rash in service, their opinions are not probative.

In contrast, though admittedly supported by limited rationale, the September 2009 private opinion was at least predicated on an accurate factual basis given its clear consideration of the Veteran's report of an onset of his current rash in service.  It also was based on physical examination of the Veteran, and is further consistent with the Veteran's March 2004 competent and credible report of a history of an intermittent rash affecting the legs since the 1970s.  Thus, the September 2009 private opinion is accorded some probative weight.  

In sum, the most probative evidence tends to favor the Veteran's claim.  The Board thus finds the evidence is at least evenly balanced regarding whether the Veteran's skin disability affecting the lower extremities, diagnosed as dermatitis, is related to service.  As such, service connection for a skin disability is warranted and the Board will grant the Veteran's claim.


ORDER

Service connection for a skin disability diagnosed as dermatitis or dermatosis of the lower extremities is granted.


REMAND

Concerning the Veteran's low back and neck claims, the Board unfortunately finds that further development is necessary.  Although the Board again sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Specifically, the Board finds that the Veteran should be again requested to identify any private physicians who have treated him for back and neck problems since service, and complete authorizations for the release of treatment records associated with that private treatment.  In this regard, while the Veteran did not report any such private treatment in support of his SSA disability benefits, as early as September 2004, the Veteran reported "chronic Low Back Pain" and in October 2005, he reported treatment for his low back pain by an outside provider four years prior.  He also reported in December 2005 that he was being seen by a private doctor for his back.  However, he has not provided any private treatment records or identified the sources of that private treatment.  The Board points out that such records are necessary in this case, given that various VA examiners have declined to offer a positive opinion based in large part on an absence of findings related to the low back or neck prior to 2006.

The Board also finds that new VA opinions are necessary, as the rationale provided by the examiner for the neck and back opinions is somewhat inconsistent with the record.  In this regard, in opining against nexus, the May 2016 VA examiner found probative that the Veteran's first report of low back pain was in 2004, and neck pain in 2006, both reports occurring over 30 years after service.  The examiner also stated in her rationale that by the time the Veteran reported low back pain in 2004, he had over thirty years working as a heavy equipment operator "and two injuries impacting his back."  However, as discussed, those injuries occurred after 2004, at which time DDD was already documented (as September 2004 imaging of the lumbar spine showed evidence of DDD).  The Board also notes that while the examiner stated that the Veteran's neck complaints did not occur until 2006, when the Veteran sustained injury after getting hit by a crane, the Board observes that in October 2005, the Veteran reported neck pain, and imaging of the cervical spine at that time showed disc space narrowing at C5/6 and C6/7.  Thus, to the extent that the rationale provided by the VA examiner is seemingly inconsistent with factual record, the Board finds that new opinions should be obtained to resolve the  inconsistencies.

Accordingly, the case is REMANDED for the following action:

1.   Ask the Veteran to identify and authorize VA to obtain any outstanding records from any provider who has treated him for his low back or neck since service.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.  Additionally, ensure that all relevant VA treatment records dating since service have been obtained.

2.  After the development requested in item 1 has been completed to the extent possible, send the claims file to an orthopedist or another qualified examiner for review. Following review of the entire claims file, the examiner should respond to the following:

(a) State whether it is at least as likely as not (50 percent probability or more) that the Veteran's low back disability arose in or is otherwise related to his period of service.

(b) State whether it is at least as likely as not (50 percent probability or more) that the Veteran's neck disability arose in or is otherwise related to his period of service.

Please explain why or why not.  In doing so, please consider the STRs showing neck and thoracic spine complaints following an automobile accident in November 1972; the Veteran's March 2004 report of low back pain and DDD since 1974; September 2004 lumbar spine imaging; October 2005 cervical spine imaging; the Veteran's post-service occupational history; and, intercurrent injuries.

3. After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


